DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Keenan on 4/9/2021.
The application has been amended as follows: 
Claim 1 should read:
1. A closure system comprising:
a first flange having a first end, a second end and a first engagement mechanism disposed between the first end and the second end;
a second flange having a first end, a second end and a second engagement mechanism disposed between the first end and the second end;
the first engagement mechanism configured to engage the second engagement mechanism, and the closure system having an open position wherein first engagement mechanism is substantially disengaged from the second engagement mechanism and a closed position wherein the first engagement mechanism is substantially engaged with the second engagement mechanism;
a slider configured to selectively engage the first engagement mechanism and the second mechanism when moved in a first direction and disengage the first engagement mechanism from the second engagement mechanism when moved in a second direction;
wherein the closure system is substantially watertight in the closed position; 
wherein the closure system is configured to bias open by a resilient member when the closure system is unzipped; and


Claim 16 should read:
16.    A container comprising: an outer shell;
an opening extending through the outer shell; and
a closure system adapted to substantially seal the opening, the closure system comprising:
a first flange engaged with the container, the first flange having a first end, a second end and a first engagement mechanism disposed between the first end and the second end;
a second flange engaged with the container, the second flange having a first end, a second end and a second engagement mechanism disposed between the first end and the second end;
the first engagement mechanism configured to engage the second engagement mechanism, and the closure system having an open position wherein first engagement mechanism is substantially disengaged from the second engagement mechanism and a closed position wherein the first engagement mechanism is substantially engaged with the second engagement mechanism;
a slider configured to selectively engage the first engagement mechanism and the second mechanism when moved in a first direction and disengage the first engagement mechanism from the second engagement mechanism when moved in a second direction;
wherein the container is substantially watertight when the closure system is in the closed position;
wherein the closure system is configured to bias open by a resilient member when the closure system is unzipped; and
wherein the closure system is configured to open to an angle of at least 45 degrees and remain in an open position.

Claim 26 should read:
26.    A container comprising: an outer shell;
an opening extending through the outer shell; and
a closure system adapted to substantially seal the opening, the closure system comprising:
a first flange engaged with the container, the first flange having a first end, a second end and a first engagement mechanism disposed between the first end and the second end;
a second flange engaged with the container, the second flange having a first end, a second end and a second engagement mechanism disposed between the first end and the second end;
the first engagement mechanism configured to engage the second engagement mechanism, and the closure system having an open position wherein first engagement mechanism is substantially disengaged from the second engagement mechanism and a closed position wherein the first engagement mechanism is substantially engaged with the second engagement mechanism;

wherein the container is substantially watertight when the closure system is in the closed position;
wherein the closure system is configured to bias open by a resilient member when the closure system is unzipped;
wherein the closure system is configured to open to an angle of at least 45 degrees and remain in an open position;
wherein the first engagement mechanism and the second engagement mechanism comprise zipper teeth; and
wherein the zipper teeth comprise a flexible material.

Claims 7-13, 15, 18-20, 22, 24, 25 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a closure system, a first flange, a first engagement mechanism, a second flange, a second engagement mechanism, a slider, the closure system is substantially watertight, the closure system is configured to bias open by a resilient member when the closure system is unzipped, and the closure system is configured to open to an angle of at least 45 degrees and remain in the open position to overcome the prior art.  The prior art references do not disclose the specific relationship between flanges, engagement mechanisms, slider, biasing open at 45 degrees, and a resilient member as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of a closure system with flanges, sliders, engagement mechanisms, opening angles, and biasing open systems are known to be used in the slide fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677